Case 4:20-cv-04078-RAL Document 52 Filed 06/08/21 Page 1 of 4 PageID #: 479




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION



 TRAVIS R. MCPEEK,                                            4:20-CV-04078-RAL


                      Plaintiff,

        vs.                                          OPINION AND ORDER GRANTING
                                                   PAYER'S MOTION TO SET ASIDE THE
 CO MEYERS,CORRECTIONAL OFFICER                        CLERK'S ENTRY OF DEFAULT
 AT MIKE DURFEE STATE PRISON,IN HIS
 INDIVIDUAL AND OFFICIAL CAPACITY;
 CO LUCERO,CORRECTIONAL OFFICER
 AT MIKE DURFEE STATE PRISON,IN HIS
 INDIVIDUAL AND OFFICIAL CAPACITY;
 UM KLIMEK,EAST CRAWFORD UNIT
 MANAGER AT MIKE DURFEE STATE
 PRISON,IN HIS INDIVIDUAL AND
 OFFICIAL CAPACITY; LT. DYKSTRA,
 OFFICER AT MIKE DURFEE STATE
 PRISON,IN HIS INDIVIDUAL AND
 OFFICIAL CAPACITY; UNKNOWN MAIL
 ROOM OFFICER(S), CORRECTIONAL
 OFFIER(S)AT MIKE DURFEE STATE
 PRISON,IN HIS/HER INDIVIDUAL AND
 OFFICIAL CAPACITY; WARDEN BRENT
 FLUKE, WARDEN AT MIKE DURFEE
 STATE PRISON,IN HIS INDIVIDUAL AND
 OFFICIAL CAPACITY; WARDEN DARIN
 YOUNG,WARDEN AT THE HILL; AND/OR
 SIOUX FALLS PRISON,IN HIS
 INDIVIDUAL AND OFFICIAL CAPACITY;
 MARK PAYER,-JAIL
 ADMINISTRATOR/OFFICER AT YANKTON
 COUNTY JAIL,IN HIS INDIVIDUAL AND
 OFFICIAL CAPACITY;

                      Defendants.



       Plaintiff Travis R. McPeek filed a pro se civil rights, lawsuit under 42 U.S.C. § 1983,

 naming among the defendants Mark Payer as Yankton County Jail Administrator. Doc. 1. McPeek
Case 4:20-cv-04078-RAL Document 52 Filed 06/08/21 Page 2 of 4 PageID #: 480




moved for entry of default against Defendant Payer on December 11, 2020. Doc. 20. The Clerk

of Court (the Clerk) entered default against Payer on December 14, 2020. Doc. 25. McPeek did

not move for an entry of default judgment from this Court as would be necessary under Federal

Rule of Civil Procedure 55(b)(2). Now,Payer moves to set aside the default. Doc. 42. McPeek

opposes the motion. Doc. 49.

       "The court may set aside an entry of default for good cause, and it may set aside a final

defaultjudgment under Rule 60(b)." Fed. R. Civ. P. 55(c). Payer brings his motion under Federal

Rule ofCivil Procedure 60(b)(1),(4)-(6). Doc. 42 at 1-2. Under Rule 60(b), a district court may

grant relief from a final judgment. Fed. R. Civ. P. 60(b). Because McPeek has not moved for

judgment and judgment has not been entered, this Court will analyze whether the Clerk's entry of

default should be set aside under Rule 55(c), which is the applicable rule under these

circumstances.


       Under Rule 55(c), a district court should consider "whether the conduct of the defaulting

party was blameworthy or culpable, whether the defaulting party has a meritorious defense, and

whether the other party would be prejudiced ifthe default were excused." Johnson v. Davton Elec.

Mfg. Co.. 140 F.3d 781, 784 (8th Cir. 1998). A defaulting party is considered blameworthy or

culpable if the default was the result of "contumacious or intentional delay or disregard for

deadlines and procedural rules." Id. at 784. A "marginal failure" to meet pleading or other

deadlines, on the other hand, will be excused, especially when there are meritorious defenses and

an absence of prejudice. Id The Eighth Circuit has found that mistakes such as faulty record-

keeping,forwarding the complaint to the incorrect person, and poor communication do not amount

to blameworthy or culpable behavior. See Union Pac. R. Co. v. Progress Rail Servs. Corp.. 256

F.3d 781, 782 (8th Cir. 2001)(setting aside default judgment when default was due to faulty
Case 4:20-cv-04078-RAL Document 52 Filed 06/08/21 Page 3 of 4 PageID #: 481




record-keeping); U.S. ex rel. Shaver v. Lucas W.Corp.. 237 F.3d 932,933(8th Cir. 2001)(setting

aside entry ofdefault when complaint was accidentally delivered to the incorrect person); Johnson.

 140 F.3d at 784(setting aside entry of default when default was attributable to poor

communication).

        Here, Payer claims that after service was executed, "Payer or Yankton County Sheriff

James Vlahakis delivered the papers to the office of the State's Attorney. From there, no one can

explain what happened to them .... The suit papers were simply misplaced or lost, through no

action or inaction of Payer." Doc. 47 at 7. Payer claims that he, as the Yankton County Jail

 Administrator, believed the Yankton County Attorney's Office was handling the matter. Doc. 43

at 2. McPeek counters that the reasons set forth by Payer are "not very good excuses" and the

documents "should have been treated with more importance and respect." Doc.49 at ^ 1. Payer's

default was caused by poor communication and poor organization. Because Payer reasonably

 believed that the Yankton County Attorney's Office was handling the case. Payer himself does not

appear to be particularly blameworthy or culpable.

        Next, this Court considers whether Payer has a meritorious defense. Johnson. 140 F.3d at

784. "Whether a meritorious defense exists is determined by examining whether the proffered

evidence would permit a finding for the defaulting party." Stephenson v. El-Batrawi. 524 F.3d

907, 914 (8th Cir. 2008) (cleaned up and citation omitted)). Payer raises several defenses—

settlement, release, and accord and satisfaction—that appear to have considerable merit. Doc. 47

 at 9-10. McPeek argues against these defenses. Doc. 49. This factor weighs in favor of granting

Payer relieffrom the Clerk's entry of default.

        Finally, ifthe Court sets aside the Clerk's entry of default, there is no significant prejudice

to McPeek. See Johnson. 140 F.3d at 784. The Eighth Circuit stated that "[s]etting aside a default
Case 4:20-cv-04078-RAL Document 52 Filed 06/08/21 Page 4 of 4 PageID #: 482




must prejudice plaintiff in a more concrete way,such as 'loss ofevidence, increased difficulties in

discovery, or greater opportunities for fraud and collusion.'" Id at 785 (quoting Berthelsen v.

Kane.907 F■2d 617.621 (6th Cir. 1990)). McPeek does not argue that prejudice would result from

granting Payer relief from the Clerk's entry of default, and this case remains in its early stages.

See Doc. 49. Thus, this factor, like the others, weighs in favor of granting Payer relief from the

Clerk's entry of default.

          Accordingly, it is

          ORDERED that Payer's motion to set aside default judgment, Doc. 42, is granted. It is

finally

          ORDERED that Payer's answer must be filed within 21 days of entry of this order.



          DATED June           ,2021.
                                              BY THE COURT:



                                              ROBERTO A. LANGE
                                              CHIEF JUDGE
